UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v.

Crim. Action No. 91-CR-0029 (TFH/AK)

MARCUS B. LAWRENCE,

Defendant.

MARCUS B. LAWRENCE,
Petitioner.
v. Civ. Action No. 06-1387 (TFH/AK)
VANESSA P. ADAMS,

Respondent.

ORDER

Upon consideration of the United States Magistrate Judge’s Report and Recommendation
dated January 2, 2008 [Docket No. 9], which recommends that Marcus Lawrence’s Petition F or
A Writ Of Habeas Corpus By A Person In Custody ln The District Of Columbia [Docket No. 1]
be treated as a successive petition filed pursuant to 28 U.S.C. § 2255, it hereby is

ORDERED that the Report and Recommendation is ADOPTED IN FULL.
Accordingly, because the Court lacks jurisdiction to consider the petition, it further is

ORDERED that, pursuant to 28 U.S.C. §§ 1631 and 2255, the petition be transferred to

the United States Court of Appeals for the District of Columbia Circuit for a

determination whether to grant Marcus Lawrence leave to file a successive petition for habeas

corpus.

SO ORDERED.

““;;:?:fii%“/

December  , 2008